NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              CHRISTOPHER DUANE MADDUX, Appellant.

                             No. 1 CA-CR 18-0823
                              FILED 10-29-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-107548-001
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Rena P. Glitsos
Counsel for Appellant

Christopher Duane Maddux, Eloy
Appellant
                             STATE v. MADDUX
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Maria Elena Cruz joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Maddux was given the opportunity to file a
supplemental brief and has done so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Maddux, State v.
Guerra, 161 Ariz. 289, 293 (1989).

¶2             One evening in February 2017, Maddux left a drug store after
a stop for cigarettes. As he drove home, he encountered a car that appeared
to be driving suspiciously and staying in his blind spot. After a few minutes
of this, he thought he heard a gunshot and felt pain in his side. Believing
he had been shot, he swerved toward the car that the shot seemed to
originate from and began following it.

¶3             He followed the car for several minutes until it pulled into a
parking lot. Two individuals got out of the car and approached Maddux’s
vehicle. Maddux pointed a gun at them and told them to back away. The
two individuals fled the area and called the police. Soon thereafter, police
officers found Maddux and gave him Miranda warnings. They also checked
to see if Maddux had gunshot wounds or whether there were bullet holes
in his vehicle, but they found no evidence of either.

¶4            The State charged Maddux with two counts of aggravated
assault and alleged that both offenses were dangerous felonies because they
involved the use of a deadly weapon. In September 2017, defense counsel
filed a motion for a competency evaluation pursuant to Arizona Rule of
Criminal Procedure, (“Rule”) 11. The superior court granted the motion.
After disagreement by the Rule 11 experts, Maddux was eventually
declared incompetent but restorable, and a treatment plan was created to




                                        2
                           STATE v. MADDUX
                           Decision of the Court

restore Maddux’s competency. In the meantime, the court allowed
Maddux’s counsel to withdraw and assigned new counsel.

¶5           After compliance with his restoration plan, in July 2018
Maddux was declared competent to stand trial. Shortly thereafter, he
waived his right to counsel and decided to represent himself at trial with
the assistance of advisory counsel. The jury found Maddux guilty as
charged. The superior court imposed concurrent minimum five-year
prison sentences for each count, with 193 days of presentence incarceration
credit. Maddux timely appealed.

¶6             As best we can tell from his supplemental brief, Maddux
asserts the following errors occurred in the superior court: (1) denial of his
post-trial motions; (2) vindictive conduct by the prosecution at sentencing;
(3) charging the offenses as dangerous; (4) giving of slanderous jury
instructions; (5) unwarranted charges in light of the evidence presented; (6)
inappropriate statements by the prosecutor during closing arguments; (7)
the jury was not representative of the community; and (8) lack of competent
counsel “offered by the County.” Based on our thorough review of the
record, nothing supports these vague assertions. Moreover, ineffective
assistance of counsel claims cannot be raised on direct appeal. See State v.
Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002).

¶7            We find no reversible error. Clark, 196 Ariz. at 541, ¶ 50. The
record reflects Maddux was present at all critical stages of the proceedings
against him. He was also either represented by counsel, advisory counsel,
or voluntarily, knowingly, and intelligently waived his right to counsel.
The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Maddux’s constitutional and statutory
rights. Therefore, we affirm Maddux’s convictions and sentences.

¶8           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, her obligations are




                                      3
                          STATE v. MADDUX
                          Decision of the Court


fulfilled once she informs Maddux of the outcome of this appeal and his
future options. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Maddux
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT


                                       4